Citation Nr: 0713889	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with sciatica, claimed as chronic 
back condition and numbness in the legs. 

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO denied service connection 
for a chronic back condition, "cause for numbness in the 
legs," and headaches.  The veteran timely appealed the 
October 2002 rating decision to the Board. 

In October 2002, The RO also denied service connection for 
chronic Hepatitis C in October 2002.  The veteran filed a 
notice of disagreement with the RO's denial.  An  October 
2004 statement of the case addressed the aforementioned 
issue, along with the issues of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
with sciatica, claimed as chronic back condition and numbness 
in the legs and migraine headaches.  On his substantive 
appeal, received by the RO in November 2004, the veteran 
specifically indicated that he was only perfecting an appeal 
with respect to the issues of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
with sciatica, claimed as chronic back condition and numbness 
in the legs, and migraine headaches.  Thus, the Board will 
not undertake appellate review on the issue of entitlement to 
service connection for Hepatitis C.

In February 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge at the Atlanta, Georgia 
RO.  A copy of the hearing transcript has been associated 
with the claims file. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has maintained, in statements and testimony 
throughout the duration of the appeal, that his current low 
back disability, numbness of the legs and migraine headaches 
originate from the same injury that caused the left inguinal 
hernia in June 1974, i.e., a missile launcher fell on top of 
him.  The veteran testified that in addition to undergoing 
repair of his left inguinal hernia, he also sought treatment 
for his back and migraine headaches at Fort Bliss in June 
1974.  
(Transcript (T.) at pages (pgs. 5, 6).  

In support of the foregoing, service medical records reflect 
that in mid-July 1974, the veteran underwent a left inguinal 
hernia repair.  The records are devoid of any  subjective 
complaints, clinical findings and/or diagnosis of, any low 
back pathology, numbness of the legs or migraine headaches.  
On DA Form 2496, Disposition Form, dated in September 1972, 
the veteran denied having had any migraine headaches and 
arthritis.  An August 1974 service separation examination 
report reflects that the veteran's spine, lower extremities 
and neurological system were found to have been "normal."  

Post-service VA and private examination and treatment 
records, dated from November 1974 to May 2003, reflect that 
while the veteran subjectively complained of having numbness 
of the left inner thigh and low back pain in November 1974 
and March 2001 (see, November 1974 and March 2001 VA 
examination and outpatient reports, respectively), the first 
clinical evidence of any low back pathology was in June 2004.  
The June 2004 report by a VA physician indicated that the 
veteran had chronic low back pain with documented nerve 
compression at L5, per magnetic resonance imaging scan.  That 
VA physician opined that the veteran's "back pain" could be 
related to an in-service injury, i.e., a missile launcher 
fell on top of the appellant in 1974.  In formulating the 
foregoing opinion, however, the VA physician did not review 
the veteran's service medical records or conduct a physical 
evaluation of the appellant.   

Under the Veterans Claims Assistance Act, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for getting an exam is 
rather low. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, the veteran has maintained that his 
current low back disorder, numbness of the legs and migraine 
headaches originate from the injury that caused his left 
inguinal hernia in June 1974, and that he sought treatment 
for all three disabilities at that time.  To that end, 
service medical records do contain evidence reflecting that 
in July 1974, the veteran underwent a left inguinal hernia 
repair.  

The veteran's numerous statements to the RO and hearing 
testimony before the undersigned can be interpreted as 
reporting continuity of symptomatology of having a low back 
disorder, lower leg numbness, and migraine headaches since 
the 1974 injury that also caused his left inguinal hernia.  
The reports of continuity of symptomatology serve to trigger 
VA's duty to provide an examination. 
Duenas v. Principi, 18 Vet. App. 512 (2004).

In addition, the veteran testified that he had sought 
treatment for his low back at Fort Bliss in June 1974, the 
same time he was seen for his left inguinal hernia.  As noted 
previously, service medical records are devoid of any 
subjective complaints, clinical findings, and diagnoses of, 
any low back pathology at the time the veteran underwent a 
left inguinal hernia repair in July 1974.  In August 2002, 
the RO requested that the National Personnel Records Center 
(NPRC) provide all of the veteran's available military 
medical records.  In a September 2002 response, NPRC 
indicated that available service medical records pertaining 
to the veteran had been mailed and that additional medical 
records had been sent to the Atlanta, Georgia RO at the time 
of his separation from service.  

Thus, it appears that while some of the veteran's service 
medical records have been associated with the claims file, 
there are additional records that are located at the RO in 
Atlanta, Georgia.  On remand, another attempt should be made 
to secure all available service medical records pertaining to 
the veteran from the RO in Atlanta, Georgia.  To that end, 
all service medical records for any period of active military 
service should be associated with the claims file.  38 
U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain 
records in the custody of a Federal agency will continue 
until they are obtained or it is reasonably certain that they 
do not exist).

During the February 2007 hearing, the veteran also testified 
that since 1974, he had sought treatment for his low back at 
the VA Medical Center (VAMC) in Atlanta, Georgia.  While 
outpatient treatment records, dated from March 2001 to May 
2003, from the aforementioned VA facility have been 
associated with the claims file, records prior to, and 
subsequent to the aforementioned time period, are absent.  
Records generated by VA facilities that may have an impact on 
an adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App., 611, 613 (1992).  Thus, as 
treatment records from the VAMC Atlanta, Georgia might 
contain evidence that is relevant to the instant claims, they 
should be secured on remand to the RO/AMC. 

Finally, a copy of a February 2003 Social Security 
Administration (SSA) decision reflects that the veteran was 
found not to have engaged in substantial gainful activity 
since June 28, 2002 as a result, in part, to degenerative 
disc disease.  It does not appear, however, that the medical 
records, private or VA, that served as a basis for the 
aforementioned SSA decision have been obtained and associated 
with the claims folder.  The RO should obtain all SSA record 
pertinent to the veteran's medical history.  38 C.F.R. 
§ 3.159(c)(2) (2006); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO in Atlanta, Georgia must 
associate with the claims file all 
available service medical records, to 
include dental records, pertaining to 
the veteran, i.e., [redacted], SS 
[redacted], located at the Atlanta, 
Georgia RO (see, September 2002 NPRC 
response, reflecting that additional 
service medical records pertaining to 
the veteran were available at their 
facility).  All service medical records 
not already contained with the claims 
file should be obtained and associated 
with the record.

If additional service medical records 
cannot be obtained, this fact should be 
documented.  If an additional source is 
identified during this process, said 
organization should be contacted and 
all records should be obtained. 

2.  Obtain copies of all clinical 
records documenting the veteran's 
reported treatment for his low back at 
the VAMC Atlanta, Georgia, prior to 
March 2001, and subsequent to May 2003. 

3.  Obtain all medical records referred 
that were the basis of the February 
2003 SSA decision.

4.  Then, after any additional evidence 
has been obtained pursuant to the 
development requested above, the RO/AMC 
should schedule the veteran for VA 
examinations by appropriate 
specialists.  The examiner(s) must note 
that a review in the examination 
report, or in an addendum that they 
conducted a review of the claims file 
prior to their respective 
examination(s), to specifically include 
the service medical records and June 
2004 VA opinion, wherein a physician 
concluded that the veteran's back pain 
could have been related to an injury 
during military service, i.e., a 
missile launcher fell on top of the 
appellant in 1974 (see, June 2004 VA 
opinion).  

The examiner(s) must provide an opinion 
as to whether it is at least at least 
as likely as not (50 percent or better 
chance) that any current low back 
disorder, to include lower leg 
numbness, and migraine headaches had 
their onset in service or are otherwise 
the result of an in-service disease or 
injury during military service.  

The examiner(s) should provide a 
rationale for their opinion(s).  

5.  After ensuring that the 
examination(s) and opinion(s) are 
complete, the RO/AMC should re-adjudicate 
the claims for service connection for 
degenerative disc disease of the lumbar 
spine with sciatica, claimed as chronic 
back condition and numbness in the legs, 
and migraine headaches.  If they remain 
denied, the RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order. 

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



